         Case 6:21-cv-00027-ADA Document 21 Filed 07/27/21 Page 1 of 33




                              UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                     WACO DIVISION


        BCS SOFTWARE, LLC,

                Plaintiff                                       Case No. 6:21-cv-0027-ADA
        v.

        CODELATHE TECHNOLOGIES,
        INC.

                Defendant




                By and through its undesigned counsel, Defendant CodeLathe Technologies, Inc.,

(“CodeLathe”) hereby respectfully answers Plaintiff’s Amended Complaint, and serves its

Affirmative Defense and Counterclaims.

                                           THE PARTIES

        1.      CodeLathe lacks knowledge or information sufficient to form a belief about the

truth of the allegation in this paragraph and therefore denies same.

        2.      Admitted.

                                  JURISDICTION AND VENUE

        3.      Admitted.

        4.      Denied.

        5.      Admitted.

        6.      Admit that this Court has jurisdiction over defendant given its principal place of

business in this jurisdiction; as to any allegations of infringement in this district, denied.




                                                                                                     1
         Case 6:21-cv-00027-ADA Document 21 Filed 07/27/21 Page 2 of 33




       7.      Admit that CodeLathe offers for sale its products on this district. As to the

remaining allegations, denied.

       8.      Admitted.

                                  US PATENT NO. 8,819,120

       9.      CodeLathe lacks knowledge or information sufficient to form a belief about the

truth of the allegation in this paragraph and therefore denies same.

       10.     Denied.

       11.     Denied.

       12.     As for priority, CodeLathe lacks sufficient information and denies same. As for

the remainder, denied.

       13.     Denied.

       14.     Denied.

       15.     Denied.

       16.     Admit that the quoted language from the ’120 Patent accurately reflects the

language in the Patent. Admit that the claims of the ’120 Patent are drawn toward a

collaborative platform. Admit that the claims of the ’120 Patent allow for “interactions” between

the users. As to remainder, denied.

                           [ALLEGED] NOTICE OF BCS’ PATENTS

       17.     Denied that this paragraph provides any “notice” under the patent laws; as to the

remaining facts in this paragraph, CodeLathe lacks sufficient information about their truth and

therefore denies same.1



1
  Paragraphs 17-36 are not properly alleged in this complaint and may factor toward an award of
fees under Section 35 U.S.C § 285 or 28 U.S.C. § 1927. Indeed, Plaintiff and its counsel
provided the same “notice” to each company sued under the ’120 Patent, even though each of the

                                                                                                   2
         Case 6:21-cv-00027-ADA Document 21 Filed 07/27/21 Page 3 of 33




       18.     Denied that this paragraph provides any “notice” under the patent laws; as to the

remaining facts in this paragraph, CodeLathe lacks sufficient information about their truth and

therefore denies same.

       19.     Denied that this paragraph provides any “notice” under the patent laws; as to the

remaining facts in this paragraph, CodeLathe lacks sufficient information about their truth and

therefore denies same.

       20.     Denied that this paragraph provides any “notice” under the patent laws; as to the

remaining facts in this paragraph, CodeLathe lacks sufficient information about their truth and

therefore denies same.

       21.     Denied that this paragraph provides any “notice” under the patent laws; as to the

remaining facts in this paragraph, CodeLathe lacks sufficient information about their truth and

therefore denies same.

       22.     Denied that this paragraph provides any “notice” under the patent laws; as to the

remaining facts in this paragraph, CodeLathe lacks sufficient information about their truth and

therefore denies same.

       23.     Denied that this paragraph provides any “notice” under the patent laws; as to the

remaining facts in this paragraph, CodeLathe lacks sufficient information about their truth and

therefore denies same.

       24.     Denied that this paragraph provides any “notice” under the patent laws; as to the

remaining facts in this paragraph, CodeLathe lacks sufficient information about their truth and

therefore denies same.



companies have different business models and accused products. See Case Nos. 6:21-cv-0019,
Complaint, ¶¶17-36; 6:21-cv-0050 (same); 6:21-cv-0050; 6:21-0051 (same). Those sections of
the complaints appear to be cut and paste.

                                                                                                   3
         Case 6:21-cv-00027-ADA Document 21 Filed 07/27/21 Page 4 of 33




       25.     Denied that this paragraph provides any “notice” under the patent laws; as to the

remaining facts in this paragraph, CodeLathe lacks sufficient information about their truth and

therefore denies same.

       26.     Denied that this paragraph provides any “notice” under the patent laws; as to the

remaining facts in this paragraph, CodeLathe lacks sufficient information about their truth and

therefore denies same.

       27.     Denied that this paragraph provides any “notice” under the patent laws; as to the

remaining facts in this paragraph, CodeLathe lacks sufficient information about their truth and

therefore denies same.

       28.     Denied that this paragraph provides any “notice” under the patent laws; as to the

remaining facts in this paragraph, CodeLathe lacks sufficient information about their truth and

therefore denies same.

       29.     Denied that this paragraph provides any “notice” under the patent laws; as to the

remaining facts in this paragraph, CodeLathe lacks sufficient information about their truth and

therefore denies same.

       30.     Denied that this paragraph provides any “notice” under the patent laws; as to the

remaining facts in this paragraph, CodeLathe lacks sufficient information about their truth and

therefore denies same.

       31.     Denied that this paragraph provides any “notice” under the patent laws; as to the

remaining facts in this paragraph, CodeLathe lacks sufficient information about their truth and

therefore denies same.




                                                                                                   4
         Case 6:21-cv-00027-ADA Document 21 Filed 07/27/21 Page 5 of 33




       32.     Denied that this paragraph provides any “notice” under the patent laws; as to the

remaining facts in this paragraph, CodeLathe lacks sufficient information about their truth and

therefore denies same.

       33.     Denied that this paragraph provides any “notice” under the patent laws; as to the

remaining facts in this paragraph, CodeLathe lacks sufficient information about their truth and

therefore denies same.

       34.     Denied that this paragraph provides any “notice” under the patent laws; as to the

remaining facts in this paragraph, CodeLathe lacks sufficient information about their truth and

therefore denies same.

       35.     Denied that this paragraph provides any “notice” under the patent laws; as to the

remaining facts in this paragraph, CodeLathe lacks sufficient information about their truth and

therefore denies same.

       36.     Denied that this paragraph provides any “notice” under the patent laws; as to the

remaining facts in this paragraph, CodeLathe lacks sufficient information about their truth and

therefore denies same.

                                DEFENDANT’S PRODUCTS

       37.     Admitted.

       38.     Denied.

                                           COUNT 1

                           (Infringement of US Patent No. 8,819,120)

       39.     No allegations are contained in this paragraph.

       40.     Admit that CodeLathe has been on notice of the asserted 120 Patent since service

of the Complaint.




                                                                                                   5
        Case 6:21-cv-00027-ADA Document 21 Filed 07/27/21 Page 6 of 33




       41.    Denied.

       42.    Denied.

       43.    Denied.

       44.    Denied.

       45.    Admit that the claim set forth in this paragraph is Claim 1 of the ’120 Patent.

       46.    Denied.

       47.    Denied.

       48.    Denied.

       49.    Denied.

       50.    Denied.

       51.    Denied.

       52.    Denied.

       53.    Admit that the claim set forth in this paragraph is Claim 2 of the ’120 Patent.

       54.    Denied.

       55.    Admit that the claim set forth in this paragraph is Claim 3 of the ’120 Patent.

       56.    Denied.

       57.    Denied.

       58.    Denied.

                                    PRAYER FOR RELIEF

       CodeLathe denies that Plaintiff is entitled to any relief so requested.

                   AFFIRMATIVE DEFENSE: NON-INFRINGEMENT

       1.     The asserted ’120 Patent and the accused FileCloud systems are fundamentally

different systems, employing fundamentally different architectures.




                                                                                                6
           Case 6:21-cv-00027-ADA Document 21 Filed 07/27/21 Page 7 of 33




          2.     The ’120 Patent covers a “collaborative platform”. See, e.g., ’120, 1:17-18, 2:39-

40, 3:66-67, etc; Complaint, Dkt. No. 1, at ¶16.

          3.     The ’120 Patent, “provides a true group (collaborative) communication platform

or system that allows users registered with the system to communicate with each other without

intrusion from others outside the system.” 2:39-42 (emphasis added); Complaint, at ¶16.

          4.     FileCloud is not a collaborative platform as claimed by the ’120 Patent.

          5.     FileCloud employs a REST-based server. As such, communications are never

initiated by the server; the client [e.g., “client machine” one] sends the request to the server and

the server responds to client machine one alone.

          6.     That is, client machine one will send operations (HTTP methods) such as GET,

HEAD, POST, PUT, PATCH, DELETE, CONNECT, OPTIONS and TRACE, and the server

will respond.2 Client machine one’s HTTP requests are never sent to client machine two via the

server.

          7.     That is, FileCloud client machines do not communicate with each other via a

server intermediary.

          8.     FileCloud is a browser-based file sharing platform, allowing for complete data

control and governance, wherein the client machines communicate with the server, not with each

other via a server intermediary.3

          9.     For example, the asserted claims of the ’120 Patent require “receiving by the

server a request from a first client machine to establish a connection with a second client

machine”. ’120, 17:9-10.




2
    https://tools.ietf.org/html/rfc7231#section-4
3
    See https://www.getfilecloud.com

                                                                                                       7
         Case 6:21-cv-00027-ADA Document 21 Filed 07/27/21 Page 8 of 33




       10.       And, “forwarding the request by the server to the second client machine”. Id., at

17:11-12.

       11.       And, “permitting the first client machine to communicate with the second client

machine via the server in response to the second client machine granting the request”. Id., at

17:13-15.

       12.       None of this happens with FileCloud.

       13.       With FileCloud, the “client computer” (a computer, mobile phone, or any device

with access to a browser) never connects and never communicates with other “client computers”

via a server intermediary.

       14.       FileCloud is implemented as a pure HTTP protocol, which was not prevalent at

the priority date of the ’120 Patent (2004) but now underpins the entire modern internet.

       15.       In HTTP protocol, there is a pure client to server communication, where the

server only responds to the client. The server does not forward or initiate a connection with a

second client.

       16.       Again, the architecture of FileCloud is fundamentally different than the claims of

the asserted patent.

       17.       The claimed method works by establishing a network connection to the server and

through the server the users communicate with other machines that are also connected to the server.




       18.       This is illustrated in the bi-directional arrows in FIG 1A:



                                                                                                      8
        Case 6:21-cv-00027-ADA Document 21 Filed 07/27/21 Page 9 of 33




       19.       As shown in FIGA and as claimed in each asserted claim, “Machines 111-113 are

coupled to a network 110 that may be the same as the network 108 or a different network. A server

102 couples the networks 108 and 110 and facilitates communications between the two networks.”

’102, 4:49-52.




                            [remainder of page intentionally left blank]




                                                                                               9
        Case 6:21-cv-00027-ADA Document 21 Filed 07/27/21 Page 10 of 33




       20.     By way of further illustration, Claim 1, limitation (b) states, “forwarding the request

by the server to the second client machine”.

       21.     The operation at limitation (b) can as illustrated as follows:




                           [remainder of page intentionally left blank]




                                                                                                   10
        Case 6:21-cv-00027-ADA Document 21 Filed 07/27/21 Page 11 of 33




       22.      Conversely, with FileCloud, each client communicates with the server, but the

server never forwards a request from one client to another:




       59.      In sum, FileCloud cannot infringe the claims of the ’120 Patent.

       60.      Plaintiff BCS repeatedly cites to FileCloud’s website in its complaint. See

Complaint, ¶¶46-56.

       61.      BCS or its agents viewed FileCloud’s website as part of its pre-suit due diligence.

       62.      The FileCloud website explains the FileCloud architecture in detail.

       63.      For example, on its website FileCloud includes the following illustrations of its

architecture:




                                                                                                    11
            Case 6:21-cv-00027-ADA Document 21 Filed 07/27/21 Page 12 of 33




(https://www.getfilecloud.com/supportdocs/display/cloud/About+FileCloud+Server+for+Admini

strators)

        64.      The FileCloud architecture documents on FileCloud’s website make clear that the

architecture is a client to server only data flow architecture.

        65.      For example, the FileCloud website makes clear it employs an apache server

(https://www.getfilecloud.com/supportdocs/display/cloud/Requirements ), which is only an

HTTP server.

        66.      An HTTP server does not perform the methods as claimed, e.g., does not forward

requests from one client to another.

        67.      Any reasonable due diligence would have located the architecture documents on

FileCloud’s website.

        68.      Indeed, nearly every limitation in the asserted claims fail to map onto the accused

system.




                                                                                                  12
        Case 6:21-cv-00027-ADA Document 21 Filed 07/27/21 Page 13 of 33




        69.      For example, the server does not notify the second client machine of the file as

alleged. When a user wishes to share a file, she obtains a link to that file that can be shared

personally by the user, or a link is sent via email:




        70.      Again, the server does not notify a second user of any shared files as alleged.

        71.      The “smart notifications” functionality cited in the Complaint comprises email

notifications.

        72.      BCS or its counsel hired or otherwise engaged Copperpod.

        73.      Copperpod obtained a FileCloud trial account in order to evidence BCS’

allegations. See Complaint, at pps. 17, 25, 29, 36.4

        74.      Copperpod is a legal outsourcing company based in India.

        75.      Even though BCS’ agent Copperpod had a trial account and used its free trial

account to share files via email (if they shared files at all), Copperpod and BCS represented in

the Complaint that files were shared via the server. Complaint, at ¶52.




4
 The person who accessed the free trial appears to be or share a name with the CEO of
Copperpod, Rahul Vijn, https://www.linkedin.com/in/rahulvijh/ . See Complaint, at pps. 17, 25,
29, 36.

                                                                                                    13
        Case 6:21-cv-00027-ADA Document 21 Filed 07/27/21 Page 14 of 33




       76.     But as BCS and its agents understand from their free trial, shared files are sent via

email or by otherwise sharing a link outside the FileCloud system, not via the FileCloud server.




                                                                                                 14
        Case 6:21-cv-00027-ADA Document 21 Filed 07/27/21 Page 15 of 33




       77.     Which means that BCS understands that clients in the FileCloud system do not

receive notifications “via the server” in the manner alleged.




                           [remainder of page intentionally left blank]




                                                                                              15
        Case 6:21-cv-00027-ADA Document 21 Filed 07/27/21 Page 16 of 33




       78.        Further, during prosecution of the asserted patent, the patentee distinguished prior

art as follows:




(’120 Prosecution History, 3/27/14 Remarks, at 10-11.)


       79.        But in FileCloud, the files are completely and imminently traceable:


                                                                                                    16
       Case 6:21-cv-00027-ADA Document 21 Filed 07/27/21 Page 17 of 33




(https://www.getfilecloud.com/supportdocs/display/cloud/Share+History )




(https://www.getfilecloud.com/blog/2021/02/29513/#.YByJ6C2z2hw)




                                                                          17
        Case 6:21-cv-00027-ADA Document 21 Filed 07/27/21 Page 18 of 33




(Id.)


        80.    That is, like Siminoff and unlike the claims of the ’120 Patent, FileCloud tracks

the store activity and the administrator has full tracking access.

        81.    In sum, FileCloud does not infringe the claims of the ’120 Patent and any

reasonable due diligence would have rendered that conclusion. Indeed, BCS’ due diligence

appears to have demonstrated non-infringement but was ignored by BCS.

                             CODELATHE’S COUNTERCLAIMS

                                            The Parties

        1.     BCS Software, LLC alleges that it is a limited liability company organized and

existing under the laws of the Texas with its principal place of business at 600 Columbus

Avenue, Suite 106, #7, Waco, Texas 76701.

        2.     CodeLathe Technologies, Inc. is a corporation organized and existing under the

laws of Texas, with a regular and established place of business located at 13785 Research Blvd

#125, Austin, TX 78750.

                                      Jurisdiction and Venue




                                                                                                   18
          Case 6:21-cv-00027-ADA Document 21 Filed 07/27/21 Page 19 of 33




          3.     This Honorable Court has jurisdiction over BCS Software because it is a Texas

corporation and filed this instant action.

          4.     This Honorable Court has jurisdiction over CodeLathe’s counterclaims as they

arise out of a common nucleus of operative facts.

          5.     Venue is proper in this district because both Parties are Texas corporations.

                                        COUNTERCLAIM 1:

                                      NON-INFRINGEMENT

          6.     The asserted ’120 Patent and the accused FileCloud systems are fundamentally

different systems, employing fundamentally different architectures.

          7.     The ’120 Patent covers a “collaborative platform”. See, e.g., ’120, 1:17-18, 2:39-

40, 3:66-67, etc; Complaint, Dkt. No. 1, at ¶16; Amended Complaint, Dkt. No. 19, at ¶16.

          8.     The ’120 Patent, “provides a true group (collaborative) communication platform

or system that allows users registered with the system to communicate with each other without

intrusion from others outside the system.” 2:39-42 (emphasis added); Complaint, at ¶16.

          9.     FileCloud is not a collaborative platform as claimed by the ’120 Patent.

          10.    FileCloud employs a REST-based server. As such, communications are never

initiated by the server; the client [e.g., “client machine” one] sends the request to the server and

the server responds to client machine one alone.

          11.    That is, client machine one will send operations (HTTP methods) such as GET,

HEAD, POST, PUT, PATCH, DELETE, CONNECT, OPTIONS and TRACE, and the server

will respond.5 Client machine one’s HTTP requests are never sent to client machine two via the

server.



5
    https://tools.ietf.org/html/rfc7231#section-4

                                                                                                   19
          Case 6:21-cv-00027-ADA Document 21 Filed 07/27/21 Page 20 of 33




         12.     That is, FileCloud client machines do not communicate with each other via a

server intermediary.

         13.     FileCloud is a browser-based file sharing platform, allowing for complete data

control and governance, wherein the client machines communicate with the server, not with each

other via a server intermediary.6

         14.     For example, the asserted claims of the ’120 Patent require “receiving by the

server a request from a first client machine to establish a connection with a second client

machine”. ’120, 17:9-10.

         15.     And, “forwarding the request by the server to the second client machine”. Id., at

17:11-12.

         16.     And, “permitting the first client machine to communicate with the second client

machine via the server in response to the second client machine granting the request”. Id., at

17:13-15.

         17.     None of this happens with FileCloud.

         18.     With FileCloud, the “client computer” (a computer, mobile phone, or any device

with access to a browser) never connects and never communicates with other “client computers”

via a server intermediary.

         19.     FileCloud is implemented as a pure HTTP protocol, which was not prevalent at

the priority date of the ’120 Patent (2004) but now underpins the entire modern internet.

         20.     In HTTP protocol, there is a pure client to server communication, where the

server only responds to the client. The server does not forward or initiate a connection with a

second client.



6
    See https://www.getfilecloud.com

                                                                                                   20
        Case 6:21-cv-00027-ADA Document 21 Filed 07/27/21 Page 21 of 33




       21.       Again, the architecture of FileCloud is fundamentally different than the claims of

the asserted patent.

       22.       The claimed method works by establishing a network connection to the server and

through the server the users communicate with other machines that are also connected to the server.




       23.       This is illustrated in the bi-directional arrows in FIG 1A:




       24.       As shown in FIGA and as claimed in each asserted claim, “Machines 111-113 are

coupled to a network 110 that may be the same as the network 108 or a different network. A server

102 couples the networks 108 and 110 and facilitates communications between the two networks.”

’102, 4:49-52.

       25.       By way of further illustration, Claim 1, limitation (b) states, “forwarding the request

by the server to the second client machine”.


                                                                                                     21
Case 6:21-cv-00027-ADA Document 21 Filed 07/27/21 Page 22 of 33




26.   The operation at limitation (b) can as illustrated as follows:




                  [remainder of page intentionally left blank]




                                                                       22
        Case 6:21-cv-00027-ADA Document 21 Filed 07/27/21 Page 23 of 33




       27.      Conversely, with FileCloud, each client communicates with the server, but the

server never forwards a request from one client to another:




       82.      In sum, FileCloud cannot infringe the claims of the ’120 Patent.

       83.      Plaintiff BCS repeatedly cites to FileCloud’s website in its complaint. See

Complaint, ¶¶46-56.

       84.      BCS or its agents viewed FileCloud’s website as part of its pre-suit due diligence.

       85.      The FileCloud website explains the FileCloud architecture in detail.

       86.      For example, on its website FileCloud includes the following illustrations of its

architecture:




                                                                                                    23
            Case 6:21-cv-00027-ADA Document 21 Filed 07/27/21 Page 24 of 33




(https://www.getfilecloud.com/supportdocs/display/cloud/About+FileCloud+Server+for+Admini

strators)

        87.      The FileCloud architecture documents on FileCloud’s website make clear that the

architecture is a client to server only data flow architecture.

        88.      For example, the FileCloud website makes clear it employs an apache server

(https://www.getfilecloud.com/supportdocs/display/cloud/Requirements ), which is only an

HTTP server.

        89.      An HTTP server does not perform the methods as claimed, e.g., does not forward

requests from one client to another.

        90.      Any reasonable due diligence would have located the architecture documents on

FileCloud’s website.

        91.      Indeed, nearly every limitation in the asserted claims fail to map onto the accused

system.




                                                                                                  24
        Case 6:21-cv-00027-ADA Document 21 Filed 07/27/21 Page 25 of 33




        92.      For example, the server does not notify the second client machine of the file as

alleged. When a user wishes to share a file, she obtains a link to that file that can be shared

personally by the user, or a link is sent via email:




        93.      Again, the server does not notify a second user of any shared files as alleged.

        94.      The “smart notifications” functionality cited in the Complaint comprises email

notifications.

        95.      BCS or its counsel hired or otherwise engaged Copperpod.

        96.      Copperpod obtained a FileCloud trial account in order to evidence BCS’

allegations. See Complaint, at pps. 17, 25, 29, 36.7

        97.      Copperpod is a legal outsourcing company based in India.

        98.      Even though BCS’ agent Copperpod had a trial account and used its free trial

account to share files via email (if they shared files at all), Copperpod and BCS represented in

the Complaint that files were shared via the server. Complaint, at ¶52.




7
 The person who accessed the free trial appears to be or share a name with the CEO of
Copperpod, Rahul Vijn, https://www.linkedin.com/in/rahulvijh/ . See Complaint, at pps. 17, 25,
29, 36.

                                                                                                    25
        Case 6:21-cv-00027-ADA Document 21 Filed 07/27/21 Page 26 of 33




       99.     But as BCS and its agents understand from their free trial, shared files are sent via

email or by otherwise sharing a link outside the FileCloud system, not via the FileCloud server.




                                                                                                 26
        Case 6:21-cv-00027-ADA Document 21 Filed 07/27/21 Page 27 of 33




       100.    Which means that BCS understands that clients in the FileCloud system do not

receive notifications “via the server” in the manner alleged.




                           [remainder of page intentionally left blank]




                                                                                              27
        Case 6:21-cv-00027-ADA Document 21 Filed 07/27/21 Page 28 of 33




       101.       Further, during prosecution of the asserted patent, the patentee distinguished prior

art as follows:




(’120 Prosecution History, 3/27/14 Remarks, at 10-11.)


       102.       But in FileCloud, the files are completely and imminently traceable:


                                                                                                    28
       Case 6:21-cv-00027-ADA Document 21 Filed 07/27/21 Page 29 of 33




(https://www.getfilecloud.com/supportdocs/display/cloud/Share+History )




(https://www.getfilecloud.com/blog/2021/02/29513/#.YByJ6C2z2hw)




                                                                          29
        Case 6:21-cv-00027-ADA Document 21 Filed 07/27/21 Page 30 of 33




(Id.)


        103.   That is, like Siminoff and unlike the claims of the ’120 Patent, FileCloud tracks

the store activity and the administrator has full tracking access.

        104.   In sum, FileCloud does not infringe the claims of the ’120 Patent and any

reasonable due diligence would have rendered that conclusion. Indeed, BCS’ due diligence

appears to have demonstrated non-infringement but was ignored by BCS.

                     COUNTERCLAIM 2: SECTION 101 INVALIDITY

        105.   The asserted claims are drawn toward abstract subject matter and have no

inventive concept to save them at Step Two of the Alice calculus. The claims cover the abstract

idea of sending notifications from one computer to another via a server and employ generic

functionality such as forwarding, permitting, and responding. At Step Two, there is nothing in

the claims that improve the functionality of the claimed method.

        106.   Indeed, the claimed method has been performed by human beings for more than a

century, e.g., with telephone operators who relay messages between two persons while staying

on the line to communicate each message.




                                                                                                   30
        Case 6:21-cv-00027-ADA Document 21 Filed 07/27/21 Page 31 of 33




        107.   Further, the asserted claims trigger preemptions concerns, as evidenced by the

disparate accused products. See Case Nos. 6:21-cv-0019; 6:21-cv-0050; 6:21-cv-0050; 6:21-

0051.

                                     COUNTERCLAIM 2:

                 SECTIONS 102 AND 103 INVALIDITY: LOTUS NOTES

        108.   Douglas Engelbart first envisioned collaborative computing in 1951 and

documented his vision in 1962, with working prototypes in full operational use by his research

team by the mid-1960s, and held the first public demonstration of his work in 1968 in what is

now referred to as “The Mother of All Demos.” The following year, Engelbart’s lab was hooked

into the ARPANET, the first computer network, enabling them to extend services to a broader

userbase.8

        109.   Online collaborative gaming software began between early networked computer

users. In 1975, Will Crowther created Colossal Cave Adventure on a DEC PDP-10 computer.

As internet connections grew, so did the numbers of users and multi-user games. In 1978 Roy

Trubshaw, a student at University of Essex in the United Kingdom, created the game MUD

(Multi-User Dungeon).

        110.   The US Government began using truly collaborative applications in the early

1990s. One of the first robust applications was the Navy’s Common Operational Modeling,

Planning and Simulation Strategy (COMPASS). The COMPASS system allowed up to 6 users

to create point-to-point connections with one another; the collaborative session only remained

while at least one user stayed active, and would have to be recreated if all six logged out. MITRE




8
 All of this is available on Wikipedia if BCS had done a simple Google search for collaborative
platforms prior to filing suit.

                                                                                                 31
         Case 6:21-cv-00027-ADA Document 21 Filed 07/27/21 Page 32 of 33




improved on that model by hosting the collaborative session on a server that each user logged

into. Called the Collaborative Virtual Workstation (CVW), this allowed the session to be set up

in a virtual file cabinet and virtual rooms, and left as a persistent session that could be joined

later.

         111.   Lotus Notes is but one example of prior art under Sections 102 and 103.

         112.   Decades ago, Lotus Notes offered users a client/server architecture that featured

PCs connected to a LAN. A group could set up a dedicated server machine (a PC) that

communicated with other groups' server machines (either on the same LAN or through switched

networks). Servers exchanged information through replicated data (that is, there were potentially

many copies of the same database resident on different servers, and the Notes server software

continuously synchronized them). This made it just as easy for users to exchange information

with co-workers in a branch office as with those in their own office.9

         113.   The vision of the founders quickly evolved into the idea of creating the first

virtual community in 1984.

         114.   Lotus Notes 6 had all of the claimed functionality of the ’120 Patent.10

                                      COUNTERCLAIM 3:

         SECTIONS 102 AND 103 INVALIDITY: MICROSOFT SHAREPOINT 2001

         115.   SharePoint, launched in 2001, was a web-based collaborative platform that

integrated with Microsoft Office.




9
  https://www.ibm.com/developerworks/lotus/library/ls-NDHistory/ls-NDHistory-pdf.pdf ;
https://thejournal.com/Articles/1996/11/01/Groupware-Improving-Group-Communication-and-
Information-Dissemination.aspx?Page=2
10
   Id.

                                                                                                     32
        Case 6:21-cv-00027-ADA Document 21 Filed 07/27/21 Page 33 of 33




       116.   By 2003, Windows SharePoint Services (WSPS) was a robust collaborative

platform, containing each of the claimed elements of the ’120 Patent. Attached as Exhibit A is a

review of WSPS, Dkt. No. 11, which is incorporated by reference herein.

                                 TRIAL BY JURY DEMANDED

       CodeLathe respectfully seeks a trial by jury on all issues to triable.

                                    PRAYER FOR RELIEF

       CodeLathe respectfully seeks:

   •   An order finding that FileCloud does not infringe the asserted claims of the ’120 Patent;

   •   An order finding the asserted claims of the ’120 Patent invalid;

   •   An order awarding fees and costs pursuant to 28 U.S.C. § 1927 and 35 U.S.C. § 285.



       Respectfully submitted,



                                                      ___________________________
                                                      Rachael D. Lamkin (pro hac vice)
                                                      LAMKIN IP DEFENSE
                                                      One Harbor Drive, Suite 300
                                                      Sausalito, CA 94965
                                                      RDL@LamkinIPDefense.com




                                 CERTIFICATE OF SERVICE

      On this date, July 27, 2021, I did personally serve a copy of CodeLathe’s Answer and
Counterclaims on counsel for Plaintiff via the Court’s ECF system


                                                      ___________________________
                                                      Rachael D. Lamkin (pro hac vice)




                                                                                               33
